DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
722 in Fig. 7 appears in the drawings but not in the specification
152 in figure 1 appears in the drawings but not in the specification
260 in figure 2a appears in the drawings but not in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,984,473. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,984,473 disclose all of the elements found in the claims of the instant application (including an entity risk exchange, risk tokens, and cryptocurrency wallets) other than determining a total entity risk value representing a risk appetite of an entity.  The claims in U.S. Patent No. 10,984,473, do however, disclose determining a total entity risk value representing a risk position of an entity.  Because one having ordinary skill in the art at the time of filing would expect the risk position of an entity to flow from the risk appetite of the entity, it would have been obvious to one having ordinary skill in the art at the time of filing to substitute “risk position” of an entity with “risk appetite” of an entity.


Note on Subject-matter Eligibility under 35 U.S.C. § 101
Independent claims 1, 10, and 19 are directed to an apparatus, method, or non-transitory computer-readable medium, each of which falls into at least one statutory category enumerated in 35 U.S.C. § 101. Independent claim 1 recites implementing an entity risk exchange to determine total entity risk value representing a risk appetite of an entity, recording risk transactions of the entity, determining a total segment risk value for the at least one segment, and distributing risk tokens to the at least one segment of the entity to correspond with the total segment risk value.  This is an abstract idea that falls under Certain Methods Of Organizing Human Activity: fundamental economic principles or practices (mitigating risk). See MPEP 2106.04(a)(2) subsection II. 
However, the claim also includes generating an immutable ledger using a blockchain to record risk transactions of the entity; tokening the total entity risk value via generating a plurality of risk tokens as a plurality of cryptocurrency tokens; and generating a plurality of cryptocurrency wallets for managing the plurality of risk tokens via the blockchain. In view of these additional limitations, the claim as a whole applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e). Accordingly, the claim integrates abstract idea into a practical application.  Independent claims 10 and 19 include substantially the same limitations and are patent-eligible for the same reason. Dependent claims 2-9, and 11-18, and 20 are eligible at least by virtue of their dependence on claims 1, 10, or 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELLEW (US 20190087893 A1 to PELLEW, J.) in view of SAMPATH (US 20200242526 A1 to SAMPATH, A. et al).
Regarding claim(s) 1, 10, 19,
PELLEW discloses:
An apparatus, comprising [method (claim 10)], A non-transitory computer-readable medium storing instructions [(claim 19)] (see, at least, PELLEW:  [122]: method implemented by a processor of a computer system; processor with necessary instructions): 
a storage device; and logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to implement an entity risk exchange to (see, at least, PELLEW:  [14]: providing a blockchain environment for storage of indicative tokens for each segment, each segment having an associated expected risk profile; [15]: blockchain environment used for the trading of the indicative tokens;  [43]: blockchain tradable tokens representing the assets; figure 5 and  [75]: item 78: token history “recorded on the blockchain 78”): 
[...]
the entity comprising a business organization having at least one segment (see, at least, PELLEW:  [14]: divide the transaction into a series of segments each segment having an associated expected risk profile;   [23]: segmenting the financial asset into risk based segments; [0041]:segmentation of risk within a security into risk tranches;  [43]: segmentable risk tranches within the asset each with its own discrete pricing), 
generate an immutable ledger using a blockchain to record risk transactions of the entity  (see, at least, PELLEW:  [14]: (c) for each segment, creating an indicative token describing the segment, including associated expected risk profile, [...](d) providing a blockchain environment for storage of the indicative tokens), 
tokenize the total entity risk value via generating a plurality of risk tokens as a plurality of cryptocurrency tokens (see, at least, PELLEW: [0024]: pricing the notional risk segments and then aggregating the price of each segment to deliver a single price or interest rate for the loan; [14]: divide the transaction into a series of segments each segment having an associated expected risk profile;  [0041]:segmentation of risk within a security into risk tranches;  [43]: segmentable risk tranches within the asset each with its own discrete pricing)), 
each of the plurality of risk tokens having a token value that is a portion of the total risk value (see, at least, PELLEW:  [14]: divide the transaction into a series of segments each segment having an associated expected risk profile; [82]: tokens will be discretely described a risk segment ranking on a representative scale from first to last, a risk value is applied to each group of token making up the loan; [49]: risk segments are created based on an underpinning security, [51]: tokens are issued to issuers wallet and investors have the choice to buy any amount of tokens representing a risk segment or any combination of risk segments;  [50]: the rights to income from each risk segment are linked to a discrete token or series of discrete token with a total aggregate face value of the tokens equal to the face value of the underlying loan that generates income;  [63]: the correct numbers of tokens are allocated to each risk segment and an aggregated price is calculated), 
generate a plurality of cryptocurrency wallets for managing the plurality of risk tokens via the blockchain (see, at least, PELLEW:  [14]: divide the transaction into a series of segments each segment having an associated expected risk profile; [82]: tokens will be discretely described a risk segment ranking on a representative scale from first to last, a risk value is applied to each group of token making up the loan; [49]: risk segments are created based on an underpinning security, [51]: tokens are issued to issuers wallet and investors have the choice to buy any amount of tokens representing a risk segment or any combination of risk segments;  [50]: the rights to income from each risk segment are linked to a discrete token or series of discrete token with a total aggregate face value of the tokens equal to the face value of the underlying loan that generates income;  [63]: the correct numbers of tokens are allocated to each risk segment and an aggregated price is calculated), 
determine a total segment risk value for the at least one segment, the total segment risk value representing a portion of the total entity risk value allocated to the at least one segment, and distribute the plurality of risk tokens to the at least one segment of the entity to correspond with the total segment risk value (see, at least, PELLEW:  [82]: tokens will be discretely described a risk segment ranking on a representative scale from first to last, a risk value is applied to each group of token making up the loan; [49]: risk segments are created based on an underpinning security, [51]: tokens are issued to issuers wallet and investors have the choice to buy any amount of tokens representing a risk segment or any combination of risk segments;  [50]: the rights to income from each risk segment are linked to a discrete token or series of discrete token with a total aggregate face value of the tokens equal to the face value of the underlying loan that generates income;  [63]: the correct number of tokens are allocated to each risk segment and an aggregated price is calculated).  
PELLEW does not expressly disclose the following limitations, which SAMPATH however, teaches:
determine a total entity risk value representing a risk appetite of an entity (see, at least, SAMPATH:  [59]: The risk feature module retrieves enterprise risk information from the data repository such as company prioritization framework or risk appetite;  [79]: peer loss information is represented for various risk categories including human resources, supply chain, pharma regulatory and other risks for selected revenue losses)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of PELLEW, which discloses systems and methods of providing for a secure financial transaction using a blockchain environment (PELLEW  [14]) and the creation of “automated  Segmented Risk Based Securities” (PELLEW  [1]) and “dividing [a] transaction into a series of segments, each segment having an associated expected risk profile” (PELLEW  [14]) with the technique of SAMPATH, in order to improve enterprise risk assessment and enable the user to be confident about the risk assessment  (SAMPATH [4]).
Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELLEW (US 20190087893 A1 to PELLEW, J.) in view of SAMPATH (US 20200242526 A1 to SAMPATH, A. et al) in further view of MUN (US 20140200953 to MUN, J.).
Regarding claim(s) 2, 11,
The combination of PELLEW and SAMPATH teaches the limitations of claims 1 and 10, respectively. 
PELLEW does not expressly disclose the following limitations, which MUN however, teaches:
the logic to determine at least one risk transaction value associated with at least one risk event, the at least one risk event comprising at least one of a function of the at least one segment or a business decision of the at least one segment (see, at least, MUN: [231]: As an example, in a multinational bank (ABC Bank) 274, there are a myriad of risks such as bank tellers making mistakes entering a customer's deposit, intentional fraud, insufficiently trained staff, and so forth. These individual risk elements, also known as Risk Register items or elements, and collectively known as the Risk Register 270, can then be linked to one or multiple Risk Categories 271 such as operational risk, human resource risk, or reputational risk, and so forth, and each category maps to one or multiple Geography, Operations, Product Line, Activity or Process, and Department (henceforth known as G.O.P.A.D. or GOPAD).) .  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of PELLEW and SAMPATH, which discloses systems and methods of providing for a secure financial transaction using a blockchain environment (PELLEW  [14]) and the creation of “automated  Segmented Risk Based Securities” (PELLEW  [1]) and “dividing [a] transaction into a series of segments, each segment having an associated expected risk profile” (PELLEW  [14]) with the technique of MUN, in order to “automatically run an intelligent set of statistical and analytical tests and compile those tests into an easily interpreted set of reports and charts” (MUN [006]) and “to extract valuable and important information and compiles them in a unique and novel way to facilitate business risk analysis” “that otherwise cannot be obtained manually”  (MUN [007]).
Regarding claim(s) 3, 12,
The combination of PELLEW, SAMPATH, and MUN teaches the limitations of claims 1, 2, 10, and 11 respectively. 
PELLEW further discloses:
the logic to perform a risk transaction via exchanging a portion of the plurality of tokens of the at least one segment for assignment of the at least one risk event to the at least one segment (see, at least, PELLEW:  [84]: any holder of SRBS (Segmented Risk Based Securities) tokens can decide to regroup or combine together a number of SRBS tokens from many discrete loans or SLC’s to create a NEW bundled SRBS; the new bundled SRBS can then be marketed for sale and traded).  
Claims 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELLEW (US 20190087893 A1 to PELLEW, J.) in view of SAMPATH (US 20200242526 A1 to SAMPATH, A. et al) in further view of TSALAKOPOULOS (US 20060184371 A1 to TSALAKOPOULOS, C.).
Regarding claim(s) 4 and 13,
The combination of PELLEW and SAMPATH teaches the limitations of claims 1 and 10, respectively. 
PELLEW and SAMPATH does not expressly disclose the following limitations, which TSALAKOPOULOS, however, teaches:
the logic to provide an amount of risk tokens to the at least one entity responsive to determining that the at least one entity has alleviated a risk event (see, at least TSALAKOPOULOS [0069]: “A treating activity can be any action that is designed to mitigate the risk in some way (this is a standard concept in risk management). The mitigation will in some way involve the lowering (or in some cases the complete removal) of the risk exposure levels (i.e. the risk values). [...] the effects of the activities of the risk treatment adjust the current overall risk value (impact and likelihood) for that risk node.”;  [16]: a risk impact value is provided in the “risk management process for identification and tracking of a plurality of risks”; [43]: “[...] there is also provided the further step of applying a treatment to an existing node, [...] wherein if the treatment is to affect the impact value, causing the resulting impact value to assume a value determined by the difference between the impact value of the overall risk value of that node and the impact value of the treatment), 
the amount equal to a transaction value associated with the risk event (see, at least, TSALAKOPOULOS: [43]: “[...] there is also provided the further step of applying a treatment to an existing node, [...] wherein if the treatment is to affect the impact value, causing the resulting impact value to assume a value determined by the difference between the impact value of the overall risk value of that node and the impact value of the treatment;  [49]: Preferably for sequenced treatments, the overall risk value is cumulatively adjusted for the impact value and assumes the likelihood value of the current treatment level.;  table in [130]: “Example Identified Risk” “Impact = $100,000”, “Impact = $500,000”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of PELLEW and SAMPATH which discloses systems and methods of providing for a secure financial transaction using a blockchain environment (PELLEW  [14]) and the creation of “automated  Segmented Risk Based Securities” (PELLEW  [1]) and “dividing [a] transaction into a series of segments, each segment having an associated expected risk profile” (PELLEW  [14]) with the technique of TSALAKOPOULOS, in order to “enabl[e] an organization to manage and track complex change across many different risks” and allow “a far more responsive approach to the way it applies treatment actions to mitigate risks.” (TSALAKOPOULOS [139]).
Regarding claim(s) 5 and 14,
The combination of PELLEW and SAMPATH teaches the limitations of claims 1 and 10, respectively. 
the logic to: present a risk exchange interface on at least one computing device in communication with the apparatus (see, at least, PELLEW: [74]: The sale occurs via lenders 71 and investors 73, interacting via a token exchange 72.;  [0075] "SRBS tokens can also be re-sold in a secondary or exchange traded market place 72." [...] "All tokens can be instructed to display their history which is recorded on the blockchain 78 in expectation of just this purpose."), 
the risk exchange interface to facilitate monitoring of transactions on the entity risk exchange (see, at least, PELLEW:  [56]: “The system defines how and how many tokens can be sold and to whom. [...] The system defines what data feeds are used to monitor the credit risk of the borrower and hence the loan. The system defines how that price of the risk segments might be dynamically adjusted based on outcomes. “;  [88]: “The credit scoring data feed” provides “value” and A “live monitoring of risk data feed” or “an alternate risk monitoring data feed” may be used.),
PELLEW and SAMPATH does not expressly disclose the following limitations, which TSALAKOPOULOS, however, teaches:
and generate a notification indicating a change in a risk posture for the at least one segment responsive to a change in risk information comprising at least one of market conditions, updated entity risk posture, or market forecasts (see, at least, TSALAKOPOULOS:  [139]: “the system provides the ability to notify [...] personnel when a treatment [(i.e. risk mitigation – see at least paragraph 132)] that is being applied to a risk may require a re-assessment”; [0058]: FIG. 36 is a diagram showing changes in risk, and a notification that a treatment of the risk may need reassessment.; figure 27: “notify node owner” if “targeted risk value [is] to be updated”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of PELLEW and SAMPATH, which discloses systems and methods of providing for a secure financial transaction using a blockchain environment (PELLEW  [14]) and the creation of “automated  Segmented Risk Based Securities” (PELLEW  [1]) and “dividing [a] transaction into a series of segments, each segment having an associated expected risk profile” (PELLEW  [14]) with the technique of TSALAKOPOULOS, in order to “enabl[e] an organization to manage and track complex change across many different risks” and allow “a far more responsive approach to the way it applies treatment actions to mitigate risks.” (TSALAKOPOULOS [139]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PELLEW (US 20190087893 A1 to PELLEW, J.) in view of SAMPATH (US 20200242526 A1 to SAMPATH, A. et al) in further view of AGARWAL (US 20190236298 A1 to AGARWAL, V.K.).
Regarding claim(s) 6 and 15,
The combination of PELLEW and SAMPATH teaches the limitations of claims 1 and 10, respectively.
PELLEW does not expressly disclose the following limitations, which AGARWAL however, teaches:
the plurality of risk tokens generated via a genesis block of the blockchain  (see, at least, AGARWAL: [0044] the system generates a genesis block that is the first block in the blockchain. The genesis block includes transactions that creates units of a cryptocurrency and transfers the units to original participants. The units are referred to as coins and the units may be combined into unit groups.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of PELLEW and SAMPATH, which discloses systems and methods of providing for a secure financial transaction using a blockchain environment (PELLEW  [14]) including the creation of tokens stored in the blockchain environment (PELLEW  [14]) with the technique of AGARWAL, in order to transfer units of created cryptocurrency to original participants (AGARWAL [0044]).
Claims 7, 8, 9, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PELLEW (US 20190087893 A1 to PELLEW, J.) in view of SAMPATH (US 20200242526 A1 to SAMPATH, A. et al) in view of AGARWAL (US 20190236298 A1 to AGARWAL, V.K.) in further view of BEDEROV (EP 3588411 A1 to BEDEROV, D)
Regarding claim(s) 7 and 16,
The combination of PELLEW, SAMPATH, and AGARWAL teaches the limitations of claims 1, 6, 10, and 15 respectively.
PELLEW further discloses:
the logic to generate a plurality of cryptocurrency wallets for managing the plurality of risk tokens via the blockchain (see, at least, PELLEW:  [51]: [0051] 5. These SRBS [Segmented Risk Based Security] tokens are initially issued to the lender and placed in the Lender's Blockchain wallet;  [38]: The SRBS uses blockchain technology such that anyone with a suitable blockchain based wallet and appropriate account can conduct transactions on this security.);  [52]: Once purchased the SRBS tokens are transferred from the Issuers wallet to the Investors wallet with all transactions recorded on the blockchain and available for audit with total transparency at all times. ), 
[...]
at least one manager wallet associated with the at least one segment (see, at least, PELLEW:  [45]: The issuer of the security (the Lender) remains responsible for managing the loan;   [56]: The system defines how and how many tokens can be sold and to whom. The system defines the fees paid to the network and to the loan manager and or the Lender.; [77]: The [Smart Loan Contract] code then takes it's fees to run the transaction, and passes the remaining funds to the other stakeholders ie sending fees to the Lender 85 for managing the real world loan and relationship with borrower on behalf of the SRBS token holders; [0051]: These SRBS tokens are initially issued to the lender and placed in the Lender's Blockchain wallet 37. Once in the lender's wallet, they can be marketed for sale to investors at a price to be determined by the lender (now Issuer). The Issuer can choose to sell some of all of the SRBS tokens Investors now have the choice to buy any amount of SRBS tokens representing any risk segment or any combination of risk segment from any specific SRBS transaction to create the best fit combination of risk vs return for their investing needs and if desired leverage up or down the returns possible.), 
and a plurality of buy and sell wallets (see, at least, PELLEW:   [74]:  Investors that buy SRBS tokens this way will pay the lender for the tokens and the tokens will be transferred to the Investors ETH/Blockhain wallet where they will be held. Investors can buy any combination of SRBS tokens ie they can buy a selection of SRBS tokens with different risks and prices to create an investment portfolio that suits their risk vs return needs; [82]: tokens will be discretely described a risk segment ranking on a representative scale from first to last, a risk value is applied to each group of token making up the loan; [49]: risk segments are created based on an underpinning security, [51]: tokens are issued to issuers wallet and investors have the choice to buy any amount of tokens representing a risk segment or any combination of risk segments;  [50]: the rights to income from each risk segment are linked to a discrete token or series of discrete token with a total aggregate face value of the tokens equal to the face value of the underlying loan that generates income;  [63]: the correct number of tokens are allocated to each risk segment and an aggregated price is calculated).  
The combination of PELLEW, SAMPATH, and AGARWAL does not expressly disclose the following limitations, which BEDEROV however, teaches:
the plurality of cryptocurrency wallets comprising a genesis wallet for storing the plurality of risk tokens generated at the genesis block (see, at least, BEDEROV: ¶ [38]: Further advantageously, the root wallet is defined and stored in the genesis block or in a block directly following the genesis block of the blockchain.), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of PELLEW and SAMPATH, which discloses systems and methods of providing for a secure financial transaction using a blockchain environment (PELLEW  [14]) including the creation of tokens stored in the blockchain environment (PELLEW  [14]) with the technique of BEDEROV, in order to improve the security of the blockchain (BEDEROV ¶ [38], last sentence).
Regarding claim(s) 8 and 17,
The combination of PELLEW, SAMPATH, AGARWAL, and BEDEROV teaches the limitations of claims 1, 6, 7, 10, 15, and 16 respectively.
PELLEW further discloses:
the logic to perform an allocation of the plurality of risk tokens to the at least one manager wallet (see, at least, PELLEW:  [45]: The issuer of the security (the Lender) remains responsible for managing the loan;   [56]: The system defines how and how many tokens can be sold and to whom. The system defines the fees paid to the network and to the loan manager and or the Lender.; [77]: The [Smart Loan Contract] code then takes it's fees to run the transaction, and passes the remaining funds to the other stakeholders ie sending fees to the Lender for managing the real world loan and relationship with borrower on behalf of the SRBS token holders.; [0051]: These SRBS tokens are initially issued to the lender and placed in the Lender's Blockchain wallet. Once in the lender's wallet, they can be marketed for sale to investors at a price to be determined by the lender (now Issuer). The Issuer can choose to sell some of all of the SRBS tokens Investors now have the choice to buy any amount of SRBS tokens representing any risk segment or any combination of risk segment from any specific SRBS transaction to create the best fit combination of risk vs return for their investing needs and if desired leverage up or down the returns possible.)
to correspond with the total segment risk value for the at least one segment, the at least one manager wallet controlled by at least one segment manager (see, at least, PELLEW:  [82]: tokens will be discretely described a risk segment ranking on a representative scale from first to last, a risk value is applied to each group of token making up the loan; [49]: risk segments are created based on an underpinning security, [51]: tokens are issued to issuers wallet and investors have the choice to buy any amount of tokens representing a risk segment or any combination of risk segments;  [50]: the rights to income from each risk segment are linked to a discrete token or series of discrete token with a total aggregate face value of the tokens equal to the face value of the underlying loan that generates income;  [63]: the correct number of tokens are allocated to each risk segment and an aggregated price is calculated;  [51]: Once in the lender's wallet, they can be marketed for sale to investors at a price to be determined by the lender (now Issuer)).  
Regarding claim(s) 9 and 18,
The combination of PELLEW, SAMPATH, AGARWAL, and BEDEROV teaches the limitations of claims 1, 6, 7, 8, 10, 15, 16, and 17 respectively.
PELLEW further discloses:
the logic to perform an allocation of the plurality of risk tokens from the at least one manager wallet to the plurality of buy and sell wallets (see, at least, PELLEW:  [51]: The Issuer can choose to sell some of all of the SRBS tokens Investors now have the choice to buy any amount of SRBS tokens representing any risk segment or any combination of risk segment from any specific SRBS transaction to create the best fit combination of risk vs return for their investing needs and if desired leverage up or down the returns possible.; [74]:  Investors that buy SRBS tokens this way will pay the lender for the tokens and the tokens will be transferred to the Investors ETH/Blockhain wallet where they will be held. Investors can buy any combination of SRBS tokens ie they can buy a selection of SRBS tokens with different risks and prices to create an investment portfolio that suits their risk vs return needs).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over PELLEW (US 20190087893 A1 to PELLEW, J.) in view of SAMPATH (US 20200242526 A1 to SAMPATH, A. et al) in further view of BEDEROV (EP 3588411 A1 to BEDEROV, D).
Regarding claim(s) 20,
The combination of PELLEW and SAMPATH teaches the limitations of claim 19.
PELLEW further discloses:
generate a plurality of cryptocurrency wallets for managing the plurality of risk tokens via the blockchain (see, at least, PELLEW:  [51]: [0051] 5. These SRBS [Segmented Risk Based Security] tokens are initially issued to the lender and placed in the Lender's Blockchain wallet;  [38]: The SRBS uses blockchain technology such that anyone with a suitable blockchain based wallet and appropriate account can conduct transactions on this security.);  [52]: Once purchased the SRBS tokens are transferred from the Issuers wallet to the Investors wallet with all transactions recorded on the blockchain and available for audit with total transparency at all times. ), 
[...]
at least one manager wallet associated with the at least one segment (see, at least, PELLEW:  [45]: The issuer of the security (the Lender) remains responsible for managing the loan;   [56]: The system defines how and how many tokens can be sold and to whom. The system defines the fees paid to the network and to the loan manager and or the Lender.; [77]: The [Smart Loan Contract] code then takes it's fees to run the transaction, and passes the remaining funds to the other stakeholders ie sending fees to the Lender for managing the real world loan and relationship with borrower on behalf of the SRBS token holders.; [0051] 5. These SRBS tokens are initially issued to the lender and placed in the Lender's Blockchain wallet 37. Once in the lender's wallet, they can be marketed for sale to investors at a price to be determined by the lender (now Issuer). The Issuer can choose to sell some of all of the SRBS tokens Investors now have the choice to buy any amount of SRBS tokens representing any risk segment or any combination of risk segment from any specific SRBS transaction to create the best fit combination of risk vs return for their investing needs and if desired leverage up or down the returns possible.), 
and a plurality of buy and sell wallets (see, at least, PELLEW: [74]:  Investors that buy SRBS tokens this way will pay the lender for the tokens and the tokens will be transferred to the Investors ETH/Blockhain wallet where they will be held. Investors can buy any combination of SRBS tokens ie they can buy a selection of SRBS tokens with different risks and prices to create an investment portfolio that suits their risk vs return needs; [82]: tokens will be discretely described a risk segment ranking on a representative scale from first to last, a risk value is applied to each group of token making up the loan; [49]: risk segments are created based on an underpinning security, [51]: tokens are issued to issuers wallet and investors have the choice to buy any amount of tokens representing a risk segment or any combination of risk segments;  [50]: the rights to income from each risk segment are linked to a discrete token or series of discrete token with a total aggregate face value of the tokens equal to the face value of the underlying loan that generates income;  [63]: the correct number of tokens are allocated to each risk segment and an aggregated price is calculated).  
PELLEW does not expressly disclose the following limitations, which BEDEROV however, teaches:
the plurality of cryptocurrency wallets comprising a genesis wallet for storing the plurality of risk tokens generated at the genesis block (see, at least, BEDEROV: ¶ [38]: Further advantageously, the root wallet is defined and stored in the genesis block or in a block directly following the genesis block of the blockchain.), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of PELLEW and SAMPATH, which discloses systems and methods of providing for a secure financial transaction using a blockchain environment (PELLEW  [14]) including the creation of tokens stored in the blockchain environment (PELLEW  [14]) with the technique of BEDEROV, in order to improve the security of the blockchain (BEDEROV ¶ [38], last sentence).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694